Name: Commission Regulation (EEC) No 433/86 of 26 February 1986 fixing certain export refunds on cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 49/28 Official Journal of the European Communities 27. 2. 86 COMMISSION REGULATION (EEC) No 433/86 of 26 February 1986 fixing certain export refunds on cereals with the procedure laid down in Article 11 of Commis ­ sion Regulation (EEC) No 2042/75 (*) ; whereas those applications have been approved, and the export licences issued following the approval qualify for the refund fixed in advance up to 31 July 1986 ; Whereas the conditions obtaining on the world market have changed considerably since that date as a result of strong American competition on certain traditional Community markets ; whereas that competition has resulted in a very sharp fall in world prices, which are traditionally dominated by the United States ; Whereas Article 34 of the Third ACP-EEC Convention provides that the Commission will undertake to ensure that refunds can be fixed further in advance for exports to the ACP States in respect of a range of products available in the Community and required by those States ; whereas that provision is dictated by the idea of preferential agree ­ ments between the Community and the ACP States with a view to ensuring their food security ; Whereas the present situation on the world market leads the Commission to fix high refunds for common wheat, and the ACP States which secured supplies at the begin ­ ning of the marketing year at a fixed price for a whole year are not eligible for such refunds in view of the rules for the advance fixing of refunds ; Whereas such a refund can only apply to licences in ­ volving advance fixing of the refund with special validity greater than normal and in respect of the supply of certain ACP countries ; Whereas this increase of the refund shall benefit only the import countries ; Whereas the Management Committee for Cereals has not delivered an opinion within the time-limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 16 of Regulation (EEC) No 2727/75 provides that the difference between quotations or prices on the world market for the products listed in Article 1 of that Regulation and prices for those products in the Community may be covered by an export refund ; Whereas Article 2 of Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), provides that when refunds are being fixed, account must be taken of the existing situation and the future trend with regard to prices and availabilities of cereals on the Community market on the one hand, and prices for cereals and cereal products on the world market on the other ; whereas the same Article provides that it is also important to ensure equilibrium and the natural development of prices and trade on cereal markets and, furthermore, to take into account the economic aspect of the proposed exports and the need to avoid disturbances on the Community market ; Whereas Article 3 of Regulation (EEC) No 2746/75 defines the specific criteria to be taken into account when the refund on cereals is being calculated ; Whereas the world market situation or the specific requirements of certain markets may make it necessary to vary the refund for certain products according to destina ­ tion ; Whereas Commission Regulation (EEC) No 2214/85 (4) fixed from 2 August 1985 a different refund of 42 ECU per tonne for common wheat for exports to Zone V a) countries as defined in Annex I to Commission Regula ­ tion (EEC) No 1124/77 0 ; Whereas during this period applications for export licences for common wheat were lodged in accordance HAS ADOPTED THIS REGULATION : Article 1 1 . The refund fixed in advance for export licences, applications for which were lodged between 2 August and 8 August 1985 with advance fixing of the refund for 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 362, 31 . 12. 1985, p. 8 . (3),OJ No L 281 , 1 . 11 . 1975, p. 78 . ( «) OJ No L 204, 2. 8 . 1985, p. 38 . 0 OJ No L 134, 28 . 5 . 1977, p. 53 . OJ No L 213, 11 . 8 . 1975, p. 5 . 27. 2. 86 Official Journal of the European Communities No L 49/29 common wheat to be exported to Zone V a) countries as defined in Annex I to Regulation (EEC) No 1124/77 and issued in accordance with the procedure laid down in Article 11 of Regulation (EEC) No 2042/75 shall be increased by 20 ECU per tonne. 2. The increase in the refund referred to in paragraph 1 shall apply only to quantities in respect of which the customs formalities referred to in the first and fourth indents of Article 22 ( 1 ) (b) of Commission Regulation (EEC) No 3183/80 (') have been completed as from 7 February . .1986. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 February 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 338, 13 . 12. 1980, p. 1 .